Fourth Court of Appeals
                                   San Antonio, Texas
                                         October 18, 2018

                                      No. 04-18-00468-CV

                                 IN THE INTEREST OF U.U.,

                   From the 131st Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2017CI22208
                          Honorable Michael E. Mery, Judge Presiding


                                         ORDER

       Appellee’s brief was originally due October 5, 2018. Neither the brief nor a motion for
extension of time was filed, and on October 12, this court ordered the brief filed by October 22,
2018. Appellee then filed a motion for extension of time requesting a further extension of time
to November 21, 2018 to file the brief.

        We grant the motion and order appellee Dunja Markovic’s brief due November 21,
2018. Counsel is advised that no further extensions of time will be granted absent a motion, filed
before the brief is due, that (1) demonstrates extraordinary circumstances justifying further delay,
(2) advises the court of the efforts counsel has expended in preparing the brief, and (3) provides
the court reasonable assurance that the brief will be completed and filed by the requested
extended deadline. The court does not generally consider a heavy work schedule to be an
extraordinary circumstance. If the brief is not filed by the date ordered, the court may set the
appeal for submission without an appellee’s brief and without further notice.



                                                     _________________________________
                                                     Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 18th day of October, 2018.



                                                     ___________________________________
                                                     KEITH E. HOTTLE,
                                                     Clerk of Court